Exhibit 10.6

 

April 13, 2011

 

Jonathan W. Trutter

c/o Deerfield Capital Management LLC

6250 North River Road, 12th Floor

Rosemont, Illinois 60018

 

RE: Retention Agreement

 

Dear Jonathan:

 

Due to your valuable contribution to Deerfield Capital Management LLC (the
“Company”) as Chief Executive Officer and your ongoing post merger role as an
employee of the Company serving as Vice Chairman of the board of directors of
Deerfield Capital Corp. (“DFR”) and Chairman of the Investment Policy Committee,
the board of directors of DFR has decided to include you in a retention program
to provide you with certain assurances regarding your cash compensation for the
Company’s 2011 fiscal year. In accordance with the foregoing, provided that the
closing date of the merger contemplated by the Agreement and Plan of Merger of
DFR with CIFC dated December 21, 2010 (“Closing Date”) occurs by April 30, 2011,
the Company hereby guarantees the following:

 

1.             Your base salary will be no less than $250,000 per annum,
effective as of the Closing Date, and will be paid in cash pursuant to the
Company’s standard payroll policies and procedures;

 

2.             The Company will pay you a bonus relating to the Company’s 2011
fiscal year of no less than $250,000 (your “Guaranteed Minimum Retention Bonus”)
in cash in accordance with the Company’s standard bonus payment policies as soon
as reasonably practicable following December 31, 2011, provided that you are
continuously employed by the Company through December 31, 2011;

 

Paragraphs 1 and 2 above will renew for an additional 12 month term unless
notice of non-renewal is given by either party at least 30 days prior to
December 31 of each year.

 

3.             The Company will pay you a one-time retention bonus of $200,000
in cash on the Closing Date, in accordance with the Company’s standard payroll
policies and procedures; and

 

4.             If your employment with the Company is terminated without “Cause”
(as defined in Appendix A) prior to the payment of your Guaranteed Minimum
Retention Bonus as set forth in 2 above, you will receive, in cash, within 10
days of your termination date and to the extent not theretofore paid, (i) your
Guaranteed Minimum Retention Bonus and (ii) your base salary through
December 31, 2011.

 

The Company acknowledges that this agreement represents a reduction in your
historical compensation.  Accordingly, you will be subject to a reduced
workload, hours and will have greater flexibility in arranging your work
schedule.  You will work at the direction of DFR’s

 

--------------------------------------------------------------------------------


 

board of directors and the CEO.  Principal engagements will be assigned at the
direction of the board of directors.

 

During your continued employment with the Company, you agree to use your best
efforts to assist with the post merger transition and integration of the
companies.  In addition, you agree to reasonably cooperate and assist the
Company in maintaining compliance with existing “Key Man” provisions and in the
transitioning of certain operations to any new “Key Man,” as identified and
designated by the Company during the period of your employment with the Company
or affiliates and/or at the time of termination of your employment and for a
transition period of up to ninety days thereafter.  Following the ninety day
transition period, you agree to use your best efforts to be reasonably available
to cooperate with respect to continuing transition issues, at the request of the
Company.

 

This agreement shall cease to be effective if the Closing Date has not occurred
by April 30, 2011. The payments set forth in paragraphs 1 through 4 above will
be subject to standard payroll withholding. You shall continue to be employed
with the Company on an at-will basis during and after the periods contemplated
by this agreement.  You shall continue to be eligible to receive severance
payments from the Company in accordance with the Company’s Severance Policy for
employees whose employment is terminated without cause, in accordance with such
program’s terms as in effect on the Closing Date.

 

This agreement shall supersede all previous employment agreements between you
and the Company and such agreements’ terms shall cease to be effective
immediately upon the effective date of this agreement, except for (i) the terms
in sections 4 through 7 of your employment agreement dated June 26, 2004, and
(ii) the terms in section 6 of the amendment to your employment agreement dated
May 11, 2009.

 

This agreement is binding upon the Company and its successors and assigns. You
agree not to discuss or disclose any of the terms of this agreement, except with
or to your immediate family, attorney, financial advisor or tax preparer or as
required by law. This agreement is not an agreement of employment, and confers
on you only those rights expressly granted herein.

 

Thank you for your loyalty and hard work, and we look forward to building the
business together.

 

 

Sincerely,

 

Deerfield Capital Management LLC

 

 

[signature page follows]

 

2

--------------------------------------------------------------------------------


 

/s/ Peter Gleysteen

 

Name: Peter Gleysteen

 

Title: Chief Executive Officer

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

/s/ Jonathan W. Trutter

 

Name: Jonathan W. Trutter

 

Date: 4/13/2011

 

 

3

--------------------------------------------------------------------------------


 

Appendix A

 

For purposes of this agreement, “Cause” means:

 

(1) Your commission of a felony or violation of any law involving moral
turpitude, dishonesty, disloyalty or fraud;

 

(2) The commission of any act of fraud or gross negligence in the course of your
employment hereunder or any other action by you, in either case that is
determined to be materially detrimental to the Company, DFR or any of their
affiliates (which determination, in the case of gross negligence or such other
action, shall be made by the DFR board of directors in its reasonable
discretion).

 

4

--------------------------------------------------------------------------------